ORIGINAL                                       06/28/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 22-0220



                                         DA 22-0220
                                                                                     J
JAMES MAVROMATIS,
                                                                          JUN   2 8 2022
                                                                                     ivy LOCI
              Plaintiff and Appellant,                                C              ,e   Court


       v.                                                            ORDER

 TOM MAACK,

              Defendant and Appellee.


      Representing himself, James Mavromatis has filed a petition for rehearing of this
Court's May 17, 2022 Order denying his petition for an out-of-time appeal. He states that
"Maack's defense attorney did not respond in the time frame for the initial court subpoena
hearing, within the 21 days[.]"          He mentions a motor vehicle accident and the
corresponding insurance coverage that was later - cut off' by his insurance agent.
Mavromatis points to the confusion in this case and the various delays in seeking a timely
appeal. He adds that he was told that when he "sent the 100.00 [filing] fee, [he] would not
exhaust the time remedy . . . the case would proceed as due court process . . . ."
       Mavromatis includes additional inforrnation he did not present in his initial petition.
This Court's rules, however, make clear that it "will consider a petition for rehearing
presented only upon . . . [t]hat it overlooked some fact material to the decision[,] . . . or
[t]hat its decision conflicts with a statute or controlling decision not addressed by the
supreme court." M. R. App. P. 20(1)(a)(i) and (iii). "Absent clearly dernonstrated
exceptional circumstances, the supreme court will not grant petitions for rehearing of its
orders disposing of motions or petitions for extraordinary writs." M. R. App. P. 20(1)(d).
       It is unclear what Mavromatis was told by the Clerk of the Supreme Court's Office.
But, consistent with the Montana Rules of Appellate Procedure, the Court considers only
the documents in the Court's record in ruling on a petition for out-of-time appeal. And the
Court has not "overlooked" a fact if that fact is first presented in a petition for rehearing.
Finally, a decision is not contingent upon whether the filing fee was paid. This Court
receives pleadings from the Clerk of the Supreme Court only after a motion to proceed
upon payment of filing fee is granted or when the Clerk's Office receives payment.
M. R. App. P. 10(1)(a); M. R. App. P. 5(1) and 5(4).
       Mavromatis is not entitled to rehearing. In the prior Order, this Court decided that
after a nine-month delay, the underlying defendant, Tom Maack, would be prejudiced by
such an appeal. Maromatis has not articulated that this Court overlooked a material fact
he raised in his initial petition or that its order conflicts with Montana statutes or law.
Mavromatis has not demonstrated exceptional circumstances.
       IT IS THEREFORE ORDERED that Mavromatis's Petition for Rehearing is
DENIED.
       The Clerk is direc
                        gir. d,‘..to provide a copy of this Order to all parties.
       DATED this    e       day of June, 2022.




                                                 2